Citation Nr: 0206920	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  96-29 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to May 
1967.  The veteran died in March 1996.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 RO decision, which denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  In September 1997, September 1998, November 
1999, and March 2001, the Board remanded the matter for 
further development.  This case has been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
March 1996 of respiratory arrest due to or as a consequence 
of anemia and recurrent monocytic leukemia.  Other 
significant conditions contributing to death but not related 
to the underlying cause included Behcet's Syndrome, 
neuropathy, thrombocytopenia, and anemia.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  The veteran's respiratory arrest, anemia, monocytic 
leukemia, Behcet's Syndrome, neuropathy, thrombocytopenia, 
and anemia occurred many years after his active service was 
completed, and none of these disorders was the result of a 
disease or injury he had in service.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1310 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.312, 3.316 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to notice 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under VCAA, the VA is required to notify the claimant and the 
claimant's representative of any information and evidence 
that is necessary to substantiate the claim.  VA is also 
required to indicate which portion of such information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2001).  VCAA also includes 
arequirement that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of VCAA as it pertains to 
the appellant's claim, and finds that no further development 
is necessary as to this issue.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  Specifically, it is noted that the appellant was 
issued a statement of the case and supplemental statements of 
the case detailing the laws governing her claim and the 
reasons for the RO's denial.  The case has also been remanded 
on 4 occasions for further development.  The record also 
includes the veteran's service medical records; the veteran's 
death certificate; VA outpatient treatment records and 
hospital reports dated February 1992 to August 1995; 
treatment records from the veteran's family physician dated 
October 1992 to March 1996; hospital report from Thomas 
Jefferson Hospital dated July 1990; hospital reports from 
Charleston Area Medical Center dated October to November 
1994, August 1995, and January 1996; report from UIC Eye 
Center dated April 1989; private medical records from S.K., 
M.D., dated April 1987 to November 1989; appellant's 
submission in October 1999 of an article from Cecil's 
Textbook of Medicine; VA opinions dated January 2000.  

Through statements of the case, VA has informed the claimant 
and her representative of the information and evidence needed 
to substantiate the claim.  In May 2001 VA sent the claimant 
a letter explaining how VA would asist in developing the 
claim and asking the claimant to identify any additional 
relevant evidence that might be available.  The RO made all 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  To ensure 
thorough development of the claim, the case has been 
remanded.  In view of the development undertaken in this 
case, the claimant has been made aware of the evidence and 
inforamtion needed to substantiate the claim, and there is no 
reasonable possibility that any other assistance would aid in 
substantiating the claim.  For these reasons, another remand 
is not necessary in order to comply with the provisions of 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001). 

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Also, entitlement 
to service connection for the cause of a veteran's death is 
warranted when a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
veteran's death.  See 38 U.S.C.A. § 1310(b); 38 C.F.R. § 
3.312.  A veteran's death will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c).

The death certificate shows that the veteran died at his 
residence as a result of respiratory arrest due to anemia and 
recurrent monocytic leukemia.  Other significant conditions 
contributing to death, but not resulting in the underlying 
cause of death were Behcet's Syndrome, neuropathy, 
thrombocytopenia, and anemia.  At the time of the veteran's 
death, service connection was not in effect for any 
disorders.

The appellant contends that the veteran's death was due to 
his Behcet's Syndrome which she asserts he contracted while 
stationed in Thailand between June 1966 and May 1967.  The 
medical evidence of record does not support that contention.  
Neither the death certificate, nor medical records include an 
opinion that the veteran's death was linked in any way to 
service.

The medical records contained in the veteran's claims file 
have been reviewed.  The service medical records contain no 
diagnosis of Behcet's Syndrome and there is no medical 
evidence that any of the disabilities listed on the 
certificate of death had their onset during service, or any 
applicable presumptive period or were related to service.  
The veteran's separation examination and Report of Medical 
History dated in April 1967 does not note any complaints or 
disabilities.

VA physicians rendered two medical opinions in January 2000.  
One examiner noted that Behcet's syndrome required the 
presence of recurrent oral ulcers and at least two of the 
following: genital ulcers, uveitis, cutaneous or large vessel 
vasculitis, arthritis, and meningoencephalitis.  The 
physician defined the incomplete form of Behcet's Disease as 
recurrent aphthous ulcers and any one of the other features.  
A diagnosis of probable Behcet's is tenable when several of 
these features occur together in the absence of aphthous 
ulcers and other known causes can be excluded.  In all three 
of the above instances, the physician noted that the veteran 
showed none of the described signs or symptoms while he was 
in service.  In reviewing the veteran's C-file, it was noted 
by the physician that in 1989, the veteran had had a penile 
ulcer lip and tongue ulcers four times in the preceding three 
years.  The impression was possible incomplete Behcet's 
disease.  The physician noted that this was the first mention 
of Behcet's disease.  In 1990, there was involvement of the 
spinal cord and the veteran developed paraplegia.  The 
physician also noted that during military service the veteran 
gave no history of mouth ulcers at the time of his physicals, 
even though a dentist saw him on several occasions.  It was 
noted that in March 1966 the veteran was diagnosed with 
periodontitis with no mention of mouth ulcers.  The veteran 
was treated with Tetracycline and there was no note that he 
returned for further treatment.  The physician stated that 
periodontitis is an inflammation of the gums and in and of 
itself, is not related to Behcet's disease.  Apthous 
stomatitis relates to several lesions throughout the oral 
cavity, such were found in April 1989, when the veteran had 
lip and tongue ulcers.  Service medical records in February 
1967 reveal that the veteran had conjunctivitis of the right 
eye.  The physician noted that conjunctivitis is not 
associated with Behcet's disease.  In March 1967 service 
medical records indicate the beginning of a small boil on his 
chest.  No treatment was given and he did not return for that 
condition.  In March 1967 a serological test for syphilis was 
nonreactive, indicating that he did not have syphilis.  The 
physician noted that there had never been a report of penile 
lesions on any service examinations.  The physician stated 
that at no time during his service did the veteran manifest 
any signs or symptoms of Behcet's disease and opined that 
Behcet's disease was not service connected.

The second VA physician indicated that he had reviewed the 
veteran's clinical records with regard to the relationship of 
any cardiac disease which might have contributed to his death 
from leukemia and his Behcet's disease.  After reviewing all 
the information available, including echocardiogram reports 
performed at a past hospitalization, the physician could find 
no clinical evidence of heart disease specifically related to 
either of the above disorders.  A review of the recent 
edition of "Heart Disease" by Braunwald and others, 
specifically with regard to lesions associated with the 
Behcet's disease, reveals that the only cardiovascular lesion 
associated with this disease is aortitis of an inflammatory 
nature.  The physician indicated that the veteran had no 
evidence in any of the medical records of this complication.  
The most recent echocardiogram showed a pericardial effusion 
that was not compromising the heart and therefore no active 
treatment was considered necessary.  There was no known 
relationship between pericardial effusions and disease of the 
aorta and other great vessels that are sometimes seen in the 
above-mentioned disorder.  The physician concluded that there 
was no reasonable clinical evidence that would link the 
veteran's other illnesses to a cardiac disorder and vice 
versa.

Indeed, the statements of the appellant constitute the only 
evidence of record suggesting a nexus between the cause of 
the veteran's death and service.  Behcet's disease was not 
demonstrated or diagnosed in the veteran during active duty, 
at the time of his service separation examination, or at any 
time prior to 1989, approximately 22 years after final 
service separation.  There is no doubt of the sincerity of 
the beliefs articulated by the appellant and the Board is 
sympathetic with her in view of the death of her husband.  
However, it must be emphasized that there is simply no 
medical evidence to support the contention that the veteran's 
death was in any way related to service.  As the appellant is 
not a medical expert, she is not competent to offer an 
opinion regarding any medical causation leading to the 
veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Because the record fails to demonstrate any connection 
between the veteran's death and his military service, the 
appellant's claim of service connection for the cause of the 
veteran's death must be denied.  Except for the appellant's 
assertions, there is no evidence suggesting a link between 
the cause of the veteran's death and service.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

